DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14th, 2022 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on September 14th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on September 14th, 2022 is acknowledged and isanswered as follows. 

Applicant's arguments, see pgs. 10-16, with respect to the rejections of claims 15-16, 18, and 20 under 35 U.S.C 102 have been considered but are moot in view of the new ground(s) of rejection. 

Election/Restrictions
Claim 15 will allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action. The restriction requirement among method and device, as set forth in the Office action mailed on November 10th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and Species are withdrawn.  Claims 1-15, directed to non-elected invention are no longer withdrawn from consideration because the claim(s) recites all the limitations of claim 15 including allowable subject matter. Claim 17 is directed to non-elected Species are no longer withdrawn because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the less than one micrometer” in line 25. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are being rejected for having the above issue incorporating into the claims. 
Claim 12 recites “the less than one micrometer” in line 26. There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 are being rejected for having the above issue incorporating into the claims. 
Claim 15 recites “the less than one micrometer” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 and 20-21 are being rejected for having the above issue incorporating into the claims. 
      Allowable Subject Matter
Claims 1-18 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: in the redistribution layer, the conductive elements are horizontally spaced apart from one another by a distance of less than one micrometer by portions of the passivation material each having a width of the less than one micrometer as recited in claims 1, 12 and 15. Claims 2-11, 13-14, 16-18 and 20-21 depend on claims 1, 12 and 15, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818